 
EXHIBIT 10.2
 
SEPARATION AND RELEASE AGREEMENT
 
THIS SEPARATION AGREEMENT (“Agreement”), dated as of July 15, 2002, is by and
between J. Bruce Riddle (“Riddle”), and Pacific Continental Bank, an Oregon
state-chartered bank (the “Bank”), and Pacific Continental Corporation (the
“Corporation”).
 
Riddle, the Bank and the Corporation are parties to an Employment Agreement
dated April 24, 2001 (the “Employment Agreement”). The parties desire that
Riddle’s employment with the Bank and the Corporation terminate effective on
July 15, 2002 and intend for this Agreement to fully satisfy and supercede the
provisions set forth in Sections 1 through 9(f) of the Employment Agreement.
However, Sections 9(g) through 16 of the Employment Agreement shall remain in
full force and effect.
 
In exchange for the mutual promises and covenants contained herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Riddle, the Bank and the Corporation agree as follows:
 
1.  Termination of Employment.    The parties agree that Riddle’s employment as
President and Chief Executive Officer of the Bank and Corporation, and his
related service on all official and unofficial committees or bodies of the Bank
and the Corporation in his capacity as an officer of the Bank and the
Corporation terminated effective as of July 15, 2002. Riddle hereby resigns from
the Board of Directors of the Bank and the Corporation effective as of July 15,
2002.
 
2.  Severance Pay.    As severance pay, the Bank and the Corporation shall
continue to pay to Riddle his current base salary, less normal tax withholdings,
in accordance with the Bank’s normal payroll schedule through July 15, 2003,
with the final payment to be made on July 15, 2003.
 
3.  Vacation.    Concurrently with the execution of this Agreement, Bank shall
pay to Riddle $24,175, approximately the cash of value of all vacation accrued
but unused through July 15, 2002.
 
4.  Bonus.    In January 2003 (but in any event not later than the date the Bank
and/or Corporation pays related bonuses to its other officers), the Bank and
Corporation will pay to Riddle $177,500, the amount agreed to between the
parties as satisfaction of the bonus payment required in Section 6 of the
Employment Agreement.
 
5.  Bank Automobile.    The Bank hereby sells to Riddle the 1998 Suburban that
the Bank currently furnishes for his use and will, promptly after the execution
of this Agreement, transfer title to such vehicle to Riddle free and clear of
all liens or encumbrances (other than liens attributable to Riddle). The parties
agree that the value for vehicle is $2,500; such amount shall be deducted from
the amount payable by the Bank and/or the Corporation to Riddle under the terms
of this Agreement. The parties agree that Bank and Corporation shall no longer
be responsible for any charges relating to the Suburban, including insurance,
maintenance and fuel, after July 15, 2002.



--------------------------------------------------------------------------------

 
6.  Club Memberships.    During his employment, the Bank has provided Riddle
with memberships to the Eugene Country Club, the Downtown Athletic Club, and the
Arlington Club in Portland (the “Memberships”). In order to enable Riddle to
maintain the Memberships through July 31, 2003, concurrently with the execution
of this Agreement the Bank and/or the Corporation will pay to Riddle a lump sum
of $6,339 ($1,605—Downtown Athletic Club; $3,888—Eugene Country Club (including
food allowance); and $846—Arlington Club). The Bank and/or the Corporation will
have no further obligations to Riddle with respect to the Memberships.
 
7.  Sporting Tickets.    For the 2002-2003 University of Oregon sports season,
the Bank and Corporation will permit Riddle to use four (4) football season
tickets and two (2) basketball season tickets (collectively, the “Tickets”).
With regard to the football tickets, the Bank will be entitled to initially
select four (4) tickets and Riddle will be entitled to select his four (4)
tickets from the remaining tickets available to the Bank and the Corporation.
With regard to the basketball tickets, Riddle will be entitled to the two (2)
tickets that he used during the 2001-2002 season. The Bank will deliver the
Tickets to Riddle promptly after receipt thereof. At the conclusion of the
2002-2003 sports season, the Bank and/or the Corporation will use their best
efforts to transfer the rights to the Tickets to Riddle and will thereafter have
no further obligations to Riddle with respect to the Tickets. If the Bank and/or
the Corporation are unable to transfer the Tickets to Riddle, Riddle will be
entitled to continued use of the Tickets, so long as Riddle pays to the Bank or
the Corporation, prior to the start of the applicable sporting season, (a) the
amount that the Bank and/or the Corporation are required to pay for the Tickets;
and (b) the pro rata portion that the Bank and/or the Corporation are required
to contribute to the Duck Fund to be eligible to purchase season tickets.
 
8.  Health, Dental, Life and Disability Coverage.    The Bank and Corporation
will continue Riddle’s participation in the group health, dental, life and
disability insurance plans, or, if that is not possible, the Bank and
Corporation shall pay on a monthly basis an amount equivalent to the monthly
cost of premiums for Riddle’s health, dental, life and disability insurance
continuation coverage on a monthly basis through July 31, 2003, plus any amount
equal to cover any applicable income taxes to Riddle, unless he obtains such
coverages or is eligible to obtain such coverages sooner from another employer
at no cost to Riddle. Riddle agrees to promptly notify the Bank and Corporation
when he obtains such other health, dental, life or disability insurance or
becomes eligible to do so. After July 31, 2003, Riddle will be entitled to
extend COBRA benefits an additional six months at his own expense. Through June
1, 2003, the Bank and/or the Corporation will continue to pay the COBRA benefits
for Riddle’s former spouse.
 
9.  Expense Reimbursement.    Riddle acknowledges that he has presented and been
reimbursed for all expense account charges to which he is entitled, and that the
Bank and Corporation have no further obligation for any such expenses incurred
by him.
 
10.  Return of Property.    Riddle acknowledges that he has taken all of his
personal property from Bank premises, and confirms that he has returned to the
Bank and Corporation any of its property, including but not limited to: keys,
computer equipment, software, customer lists, documents, files and
correspondence. The Bank and Corporation acknowledge that Riddle may



2



--------------------------------------------------------------------------------

 
retain originals and/or copies of any agreements, correspondence and/or other
communications personal to him or to which he is a party.
 
11.  Stock Options.    The Company agrees to accelerate the vesting on 2,200 of
the options granted to Riddle in September 2000 (such that a total of 6,600 of
such options are now vested and fully exercisable) and 1,650 of the options
granted in August 2001 (such that a total of 3,300 of such options are now
vested and fully exercisable). Riddle acknowledges that, pursuant to the
Company’s Employee Stock Option Plan, all of his vested stock options will
terminate if not exercised by Riddle within ninety (90) days of the date
Riddle’s employment terminated.
 
12.  Triggering Event.    The parties agree that for purposes of Section
10(a)(3) of the Employment Agreement termination of Riddle’s employment
relationship with the Bank and Corporation shall be deemed a termination of
Riddle’s employment by the Bank “without Cause” and that upon the occurrence of
a Triggering Event as described in such Section 10(a)(3), Riddle will be
entitled to receive the payment and benefits described in Section 10(b) of the
Employment Agreement. The parties further agree that, notwithstanding anything
that may be contained herein or in the Employment Agreement to the contrary,
Riddle’s rights under Section 10 of the Employment Agreement may not be further
modified, amended or terminated without the express written agreement of Riddle.
 
13.  Nondisparagement.    The parties agree that they shall refrain (and the
Bank and Corporation shall cause its officers, directors and employees to
refrain) from making any remarks or statements about each other, whether oral or
written, that disparage the other party’s character, goodwill or reputation.
 
14.  Release by Riddle.    Riddle hereby releases and forever discharges the
Bank and Corporation and its proposed parent corporation, directors, officers,
attorneys and other affiliates of and from all debts, demands, actions, causes
of action, suits, accounts, covenants, contracts, agreements, damages, and any
and all claims, demands and liabilities whatsoever of every name and nature,
both in law and in equity, against the Bank and Corporation or its parent or
affiliates or their successors and assigns which Riddle now has or ever had to
this date, including without limitation all rights and any claims under any
state or federal discrimination law; except that this paragraph does not release
the Bank and Corporation’s obligations under this Agreement, the Bank and
Corporation’s under Sections 9(g) through 16 of the Employment Agreement, or any
claims Riddle may have under the Age Discrimination Employment Act of 1967, as
amended, that may arise after the effective date of this Agreement.
 
15.  Cooperation.    Riddle further agrees that, for a period of four years
after the date of this Agreement, at the reasonable written request of the Bank
and Corporation, he will, without compensation, reasonably cooperate with the
Bank and Corporation with respect to any actual or potential litigation,
investigation, legal proceedings or dispute arising out of or in connection with
the financial affairs, legal affairs and/or business matters of the Bank and
Corporation within his knowledge, including providing truthful and accurate
information, to his knowledge, concerning such matters, testifying in regards to
such matters and/or appearing in person with respect to such matters (at times
and places reasonably acceptable to Riddle); provided that (a) the Bank and
Corporation shall be responsible for any reasonable travel and/or other out-of-



3



--------------------------------------------------------------------------------

 
pocket costs or expenses that Riddle may reasonably incur in connection
therewith, and (b) after the one-year anniversary of this Agreement (July 15,
2003), in the event that such cooperation requires that Riddle travel out of
town or spend more than one business day on any such matter, the Bank and
Corporation shall also compensate Riddle at the rate of $100 per hour for such
time, up to a maximum of $1,000 per day. For his actions as a director of the
Bank and the Corporation, the Bank and Corporation agree to indemnify and hold
harmless Riddle to the full extent permitted by the Bank’s and the Corporation’s
Articles of Incorporation. With regard to the indemnification of Riddle, the
parties will enter into an indemnification agreement, substantially in the form
attached as Exhibit A to this Agreement.
 
16.  Release by the Bank and Corporation.    The Bank and Corporation, on behalf
of themselves and their respective parent corporations, subsidiary corporations,
directors, officers, attorneys and other affiliates, and their respective
successors, heirs and assigns, each hereby releases and forever discharges
Riddle, his attorneys and other affiliates, and their respective successors,
heirs, assigns, of and from all debts, demands, actions, causes of action,
suits, accounts, covenants, contracts, agreements, damages, and any and all
claims, demands and liabilities whatsoever of every name and nature, both in law
and in equity, against Riddle or his attorneys and other affiliates, and their
respective successors, heirs, assigns, which the Bank, Corporation, or any of
their respective parent corporations, subsidiary corporations, directors,
officers, attorneys and other affiliates, or their respective successors, heirs
and assigns, now has or ever had to this date; except that this paragraph does
not release any claims in respect of fraud, larceny or misappropriation of funds
by Riddle or any of Riddle’s obligations under this Agreement or under Sections
9(g) through 16 of the Employment Agreement, that may arise after the effective
date of this Agreement.
 
17.  OWBPA Compliance.    Riddle acknowledges that his assent to this
Agreement’s terms is wholly voluntary and that he has retained and had the
opportunity to consult with counsel and that he fully understands said
Agreement. Riddle acknowledges that he has been given a period of at least
twenty-one (21) days to consider this Agreement. Riddle may revoke this
Settlement and Release Agreement at any time during the seven (7) day period
after he signs it. This Agreement shall not become effective until said
revocation period has expired.
 
18.  Continuing Provisions of Employment Agreement.    The parties acknowledge
and agree that the provisions of Sections 9(g) through 16 of the Employment
Agreement shall survive the termination of Riddle’s employment relationship with
the Bank and Corporation.
 
19.  Entire Agreement.    Except for Sections 9(g) through 16 of the Employment
Agreement, this Agreement sets forth the entire agreement between Riddle and the
Bank and Corporation. Riddle acknowledges that in considering whether to sign
this Agreement he has not relied upon any representation, written or oral, not
set forth herein.
 
20.  Modifications and Waivers.    No variations or modifications hereof shall
be deemed valid unless reduced to writing and signed by the parties. No waiver,
express or implied, of any breach of any covenant or agreement shall ever be
held or construed as a waiver of any other breach of the same or any other
covenant or agreement.



4



--------------------------------------------------------------------------------

 
21.  Governing Law.    This Agreement shall be governed by and construed under
the laws of Oregon. This Agreement was made and executed in Oregon, and shall be
deemed an Oregon contract.
 
22.  Venue.    Any dispute arising out of this Agreement may only be litigated
in a court of competent jurisdiction in Oregon, and the parties expressly waive
any rights they may have to have any dispute litigated in any jurisdiction other
than Oregon.
 
23.  Notices.    Any notices given pursuant to this Agreement shall be in
writing and shall be given by either hand delivery, overnight courier (Federal
Express or similar courier service) or certified mail, return receipt requested,
addressed as follows:
 
To the Bank and Corporation:
  
Pacific Continental Bank
    
Attention: Hal Brown, President and CEO
    
111 West 7th Avenue
    
Eugene, Oregon 97401

 
 
To Riddle:
  
J. Bruce Riddle
    
3530 Spring Blvd.
    
Eugene, Oregon 97405

 
or to such other address of which notice has been given in accordance with this
provision.
 
24.  Legal Fees.    All parties are responsible for their own costs and
expenses, including legal fees.
 
25.  Successors and Assigns.    This Agreement shall be binding upon, and shall
inure to the benefit of the Bank and Corporation and its respective successors
and assigns, and Riddle, and his respective heirs, executors, administrators,
successors and assigns.
 
26.  Severability.    The parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a duly authorized court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and be enforceable to the
fullest extent permitted by law; and (ii) if any provision, or any part thereof,
is held to be unenforceable because of the duration of such provision or the
area covered thereby, the Bank and Corporation and Riddle agree that the court
making such determination shall have the power to reduce the duration and/or
area of such provision, and/or to delete specific words and phrases
(“blue-penciling”) and in its reduced or blue-penciled form such provisions
shall then be enforceable and shall be enforced.
 
27.  Captions.    All captions in this Agreement are intended solely for the
convenience of the parties, and none shall be deemed to affect the meaning or
construction of any provision hereof.



5



--------------------------------------------------------------------------------

 
28.  Counterparts; Facsimile.    This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same document. Delivery of an executed
signature page to this Agreement shall be as effective as delivery of a manually
signed counterpart.
 
[signatures appear on following page]



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AGREEMENT AS OF THE DATE
FIRST ABOVE WRITTEN.
 
By:
 
/s/    J. BRUCE RIDDLE        

--------------------------------------------------------------------------------

   
J. Bruce Riddle

 
PACIFIC CONTINENTAL BANK
 
By:
 
/s/    HAL BROWN       

--------------------------------------------------------------------------------

   
Hal Brown
President & CEO

 
PACIFIC CONTINENTAL CORPORATION
 
By:
 
/s/     HAL BROWN        

--------------------------------------------------------------------------------

   
Hal Brown
President & CEO



7